Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  October 9, 2015                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152206                                                                                     Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Richard H. Bernstein,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152206
  v                                                          COA: 322887
                                                             Oakland CC: 2013-247795-FH
  TERRELL ALBERT BISHOP,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the written request by defendant-appellant to
  dismiss his application for leave to appeal, which he confirmed by letter dated September
  11, 2015, is GRANTED. The dismissal is with prejudice.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 9, 2015